DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mc Candless (5,810,130).
Re: claim 1, Mc Candless shows a shock absorber with a hydrostopper, as in the present invention, comprising: 
a cylinder 11, 
a piston 15 fitted to the cylinder and cooperating with the cylinder to form first 20  and second 21 cylinder chambers of variable volume, 
the first cylinder chamber receiving a rod portion 16 of the piston, and 
a hydrostopper that is configured to limit relative displacement of the piston in an extension direction relative to the cylinder; 

an engagement member 39 fixed to the rod portion in the second stopper chamber located on the side of the second cylinder chamber relative to the stopper piston, 
an elastically deformable member 37 fixed to the engagement member on a side of the stopper piston, and 
a biasing member 47 for biasing the stopper piston against the engagement member, and 
the stopper piston having an orifice passage 42 connecting the first and second stopper chambers, wherein 
the elastically deformable member 37 is configured to form an orifice in a part of the orifice passage when the elastically deformable member is compressed against the stopper piston by the engagement member when the piston displace in an extension direction relative to the cylinder, reduce an effective passage cross-sectional area of the orifice passage by elastic deformation, see figure 2, and increase a reduction amount of the effective passage cross-sectional area as a differential pressure between pressures in the first and second stopper chambers is larger when the pressure in the first stopper chamber is higher than the pressure in the second stepper chamber.

Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed on 11/10/21 have been fully considered but they are not persuasive.
Applicant argues that McCandless’ elastomeric member deforms and closes the orifice passage while Applicant’s elastomeric member deforms and only reduces the cross-sectional area of the orifice passage without closing it.  Applicant’s argument is more specific than the claim language.  Claim 1 does not require the orifice passage to be always open even with the deformation of the elastomeric member.  The elastomeric member of McCandless deforms and reduces the orifice passage, as required by claim 1.  



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xuan Lan Nguyen whose telephone number is (571)272-7121.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/Xuan Lan Nguyen/                                                                                      Primary Examiner, Art Unit 3657